1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 GLADYS CORLISS,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,653

10   NEW MEXICO BANK & TRUST, GREG
11   LEYENDECKER, GARY WILEY, BILLY
12   BLOUNT, CLINT COLE, RANDY KNUDSON,
13   DAVE ROMERO, STEPHEN DOERR, DREW
14   D. TATUM, DIANE ULIBARRI, MATTHEW
15   J. SANDOVAL, DAVID JOEL GARNETT,
16   GERALD E. BACA, STATE OF NEW MEXICO
17   ATTORNEY GENERAL GARY K. KING, NEW
18   MEXICO RISK MANAGEMENT, FARON
19   SEGOTTA, NEW MEXICO STATE POLICE,
20   JIMMY GLASSCOCK, WESLEY O. POOL,
21   DONALD C. SCHUTTE, GINA M. MAESTAS,
22   JAMES J. WECHSLER, ROBERT E. ROBLES,
23   LINDA M. VANZI, CYNTHIA A. FRY, MICHAEL D.
24   BUSTAMANTE, JONATHAN B. SUTIN,
25   EDWARD L. CHAVEZ ,

26          Defendants-Appellees.


27 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
28 Alan M. Malott, District Judge

29 Gladys L. Corliss
 1 Tucumcari, NM

 2 Pro se Appellant

 3 Ada B. Priest
 4 Madison, Harbour, Mroz, & Brennan, P.A.
 5 Albuquerque, NM

 6 for Appellees New Mexico Bank & Trust,
 7 Greg Leyendecker, Billy Blount, and Gary Wiley

 8 Walz & Associates
 9 Jerry A. Walz
10 Albuquerque, NM

11   for Appellees Cynthia A. Fry, Michael D. Bustamante, Drew
12   D. Tatum, Diane Ulibarri, Matthew J. Sandoval, David Joel
13   Garnett, Jonathan B. Sutin, Gerald E. Baca, Edward L. Chavez,
14   Gary K. King, Faron Segotta, Jimmy Glasscock, Donald C.
15   Schutte, Gina M. Maestas, James J. Wechsler, Robert E. Robles,
16   and Linda M. Vanzi

17 Harris Law Firm, P.C.
18 Randall M. Harris
19 Clovis, NM

20 for Appellee Clint Cole

21 Law Office of Geoffrey R. Romero
22 Geoffrey R. Romero
23 Albuquerque, NM

24 for Appellees Stephen E. Doerr and Randy J. Knudson

25 Dave Romero
26 Las Vegas, NM

27 Wesley O. Pool

                                            2
 1 Clovis, NM

 2 Pro se Appellees


 3                           MEMORANDUM OPINION

 4 CASTILLO, Judge.

 5       Summary dismissal was proposed for the reasons stated in the notice of

 6 proposed disposition. No memorandum opposing summary dismissal has been filed,

 7 and the time for doing so has expired.

 8       DISMISSED.

 9       IT IS SO ORDERED.



10                                          ___________________________________
11                                          CELIA FOY CASTILLO, Judge

12 WE CONCUR:




13 __________________________________
14 RODERICK T. KENNEDY, Judge




15 __________________________________

                                              3
1 TIMOTHY L. GARCIA, Judge




                             4